POWELL, P. J.
The appeal of William (Bill) Moulton from a judgment entered by Judge Edmister, judge of the court of common pleas of Tulsa county, after a plea of guilty on the charge of unlawful possession of intoxicating liquor and assessing a fine of $150 and sixty days imprisonment in the county jail, must fail.
The sole ground for reversal in the petition in error is that the judgment and sentence is excessive.
No brief has been filed, and no appearance was made on the 10th day of June, 1953, when the case came on for oral argument. No error is apparent.
The judgment and sentence appealed from is affirmed.
JONES and BRETT, JJ. concur.